ICJ_079_AerialIncident1988_IRN_USA_1992-06-05_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 5 JUNE 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET QORDONNANCES

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 5 JUIN 1992
Official citation:

Aerial Incident of 3 July 1988 (Islamic Republic of Iran
v. United States of America), Order of 5 June 1992,
LCS. Reports 1992, p. 225

Mode officiel de citation:

Incident aérien du 3 juillet 1988 (République islamique d'Iran
c. Etats-Unis d’Amérique), ordonnance du 5 juin 1992,
C.LJ. Recueil 1992, p. 225

 

Sales number 6 1 1
N° de vente :

 

 

 
1992
5 June
General List
No. 79

225

INTERNATIONAL COURT OF JUSTICE
YEAR 1992

5 June 1992

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN r. UNITED STATES
OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 44,
paragraphs 3 and 4, and Article 79, paragraphs 3 and 4, of the Rules of
Court,

Having regard to the preliminary objections to the jurisdiction of the
Court filed in this case on 4 March 1991 by the United States of America,

Having regard to the Order of 18 December 1991 extending to 9 June
1992 the time-limit for the filing by the Government of the Islamic Repub-
lic of Iran of a written statement of its observations and submissions on
the preliminary objections raised by the United States of America;

Whereas, by a letter dated 2 June 1992, received in the Registry on that
same day, the Agent of Iran, for the reasons therein set out, requested the
Court to extend by three months the time-limit for the filing of a written
statement of observations and submissions on the preliminary objections
raised by the United States of America;

Whereas, on 2 June 1992, a copy of the aforementioned letter was trans-
mitted to the Agent of the United States of America, who was at the same
time informed that the President of the Court had fixed 5 June 1992 as the
time-limit within which the United States of America might state its views
on that request;

4
226 AERIAL INCIDENT OF 3 VII 88 (ORDER 5 VI 92)

Whereas, by a letter dated 3 June 1992, received in the Registry on
4 June 1992, the Agent of the United States of America informed the Court
that his Government “has no objection to this request, on the understand-
ing (as before) that the United States will receive the same amount of time
to prepare a response to the observations and submissions of the Islamic
Republic of Iran”,

Extends to 9 September 1992 the time-limit for the written observations
and submissions of the Islamic Republic of Iran on the preliminary objec-
tions raised by the United States of America; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fifth day of June, one thousand nine
hundred and ninety-two, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of the
Islamic Republic of Iran and the Government of the United States of
America, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
